Citation Nr: 0403246	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-13 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

4.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the right condyle of the mandible.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The issues of entitlement to service connection for a 
bilateral foot disorder; whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a right knee disorder; and entitlement to a 
compensable disability rating for the residuals of a fracture 
of the right condyle of the mandible are the subjects of a 
remand at the end of this decision and will not be otherwise 
discussed herein.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for PTSD and has notified him of the information 
and evidence necessary to substantiate that claim.  

2.  The veteran has PTSD as the result of a stressor 
experienced during his active military service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Inasmuch as no further 
evidence is needed to substantiate the claim for service 
connection for PTSD, VCAA does not require further notice or 
delay.  The Board will proceed to consider the appeal on the 
record.  

Service Connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:   
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (2003).  

Background and Analysis  Turning first to the medical 
questions, the Board notes that service connection requires 
evidence from a physician or other competent medical witness 
that the veteran has a current disability and that it is 
connected to a claimed stressor in service.  That is, there 
must be a diagnosis of PTSD by a doctor and the doctor must 
connect the diagnosis to the claimed stressor.  

The Board has weighed the evidence.  There is a July 1992 
State medical note that the veteran was oriented, alert, 
coherent and goal directed and that he denied current or past 
symptoms of mental illness and that none were observed.  The 
diagnosis was alcohol abuse.  On VA hospitalization in April 
and May 1993 it was commented that there was no evidence 
suggesting the presence of PTSD.  The diagnosis was hard 
liquor dependence.  We find that there are other diagnoses, 
mostly involving substance abuse.  However, there is no 
competent medical opinion which specifically states that the 
veteran does not currently have PTSD.  

The veteran was examined, in October 1996, to determine if he 
had PTSD.  Reported stressors included aiding in a clean-up 
operation after a jet exploded while taking off.  He assisted 
in taking food to a rescue unit.  He saw people screaming 
because they were burned and also saw dead bodies and body 
parts.  He said he had never seen that much carnage.  The 
examiner commented that the veteran's description of the 
trauma and related symptoms appeared to meet the criteria for 
PTSD provided his statements were congruent with his military 
records.  The diagnoses were polysubstance dependence 
(alcohol, heroin and cocaine) in early remission; and chronic 
PTSD.  The doctor further stated that the veteran met the 
criteria for PTSD.  

Other VA and private medical records, addressing various 
medical problems, are in the claims folder.  The evaluation 
for a July 2000 admission continued the diagnosis of PTSD.  

Here we see that there is a medical diagnosis of PTSD and 
that a competent medical witness has related it to the 
claimed trauma in service.  The next step is to verify the 
trauma.  The veteran's service personnel records show that he 
was assigned to Company C of the 808th Engineer Battalion.  
The unit history provided by the Center for Research of Unit 
Records (CRUR) (previously U.S. Army and Joint Services 
Environmental Support Group (ESG) , now Center for Unit 
Records Research (CURR)) shows that, in September 1970, C 
Company was attached to Fort Richardson and the 808th became 
a unit with only two construction companies instead of three.  
The unit reports contain no further information on C Company.  
At his December 1999 RO hearing, the veteran placed Fort 
Richardson near Anchorage, Alaska.  

The date of the crash has been variously placed in November 
or December of 1970 or 1971.  In a letter dated in May 2001, 
the veteran's representative identified the date as November 
27, 1970.  In the letter of September 1997 CRUR reported that 
the National Transportation Safety Board (NTSB) was unable to 
verify the stressor.  CURR made a similar statement in 
February 2002.  However, NTSB records document the crash at 
Anchorage, Alaska, on November 27, 1970, of a Douglas DC-8, 
on take-off.  The plane was a military contract passenger 
flight belonging to a private carrier.  It was enroute to 
Yokota, Japan with a final destination at Cam Ranh Bay, 
Vietnam.  There were 47 fatalities and 49 survivors.  This is 
all consistent with the veteran's sworn testimony at his 
December 1999 RO hearing, on examination and throughout the 
file.  There were also 133 passengers and crew members 
missing, which is consistent with the veteran's description 
of many body parts being scattered about the crash site.  We 
also note that since this was a military contract flight, 
largely involving military personnel, and considering the 
scope of the disaster, the use of nearby military personnel 
to clean up the site is entirely credible.  In fact, we find 
this claimed stressor to be credible and consider it 
verified.  

Since PTSD has been diagnosed by a competent medical 
professional, who linked that diagnosis to the aircraft crash 
stressor, and the aircraft crash stressor has been verified, 
the Board finds that the evidence supports service connection 
for PTSD.  


ORDER

Service connection for PTSD is granted.  


REMAND

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  

In this case, the RO attempted to comply with VCAA in a 
letter dated in July 2003.  The letter specifically asked the 
veteran for information to obtain medical records.  The 
letter also enumerated the evidence which was needed to 
support the claim.  However, the letter did not tell the 
veteran what he needed to submit to substantiate his claim.  
For the service connection claims, it did not tell him that 
he needed to submit evidence from a competent medical witness 
which connected his current diagnosis to injury in service.  
It did not tell him that he had to submit new evidence to 
reopen his knee claim.  The August 1998 statement of the case 
told the veteran that new and material evidence was needed to 
reopen the claim, but neither the statement of the case, nor 
the August 1998 cover letter, nor the July 2003 VCAA letter 
told the veteran that he was the one who had to submit such 
evidence.  Also, the VCAA letter did not tell him that he 
needed to submit evidence that his jaw fracture residuals met 
the criteria for a higher rating.  Moreover, since there were 
VA examination findings against a higher evaluation, to 
substantiate his claim, he must submit evidence with 
sufficient probative weight to put the evidence in 
approximate balance.  Consequently, the July 2003 letter does 
not comply with the mandates of the Court in Quartuccio.  

The Board will request an examination and opinion as to the 
foot disorder.  The veteran is advised that if the opinion is 
adverse, to substantiate his claim, he must submit an opinion 
from a competent medical professional which connects his foot 
disability to disease or injury in service.  Moreover, to 
prevail, the evidence must have sufficient probative weight 
to put the evidence for and against the claim in approximate 
balance.   

The issues of entitlement to service connection for a 
bilateral foot disorder; whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a right knee disorder; and entitlement to a 
compensable disability rating for the residuals of a fracture 
of the right condyle of the mandible are REMANDED to the RO 
for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should schedule the veteran for 
an examination of his feet.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies should be done.  The examiner 
should express an opinion on the 
following:  
What is the current correct diagnosis 
for any foot disorder the veteran may 
have?  
Is it as likely as not that the 
current foot disorder had its onset during 
the veteran's active service?  

3.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



